Title: From George Washington to Major General Lafayette, 20 October 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          My dear Marqs
          West-point Octr 20th 1779
        
        On the 30th of last Month I wrote you a letter which in point of length, would almost extend from hence to Paris—It was to have been borne to you by Colo. Fleury, to whom the relation of some particulars was referred; but the advice of Count D’Estaings arrival at Georgia—& the hope given us by Congress of seeing him at New York has induced this Officer to suspend his voyage to go in pursuit of fresh laurels: of course my letter to you remained on hand, & gave me an oppertunity (at leizure hours) to take a copy of it; which is now sent by Monsr de la Colombe. The original I put into the hands of Monsr Gerard a few days ago, who gave me the honor of a visit before his departure for his native Country.
        We have been in hourly expectation for the last 15 days of seeing Count D’Estang off Sandy-hook—We have not heard a Syllable from Charles-town (in So. Carolina) since the 8th of Septr—those accts mentioned, that the Count intended to make his attack the next day. Under such circumstances you may easily form an idea of our impatience & anxiety—We are making every preparation in our power for an extensive & perfect co-operation with the fleet (if it comes) while the enemy whose expectation of it keeps pace with ours, are equally vigorous in preparing for defence. They are throwing up strong works at the narrows (both on long Island & Staten Island)—they are fortifying the point at Sandy-hook (on which the light Ho. stands) & every other spot which can contribute to the defence either of the harbour

or the City—besides which, they have already sunk eight, & have 12 more large Ships to sink in the channel within the light House; and Transports are gone to Rhode Island with a view, it is said, to take off the Garrison. in a word, if they are not horribly frightned, they certainly are in horrid confusion—they work incessantly; and will, it is to be feared, render the entrance into the harbour extremely difficult if not impracticable, if the operations to the Southward should delay the Count much, if any longer.
        General Sullivan has compleated the entire destruction of the Country of the Six Nations—driven all the Inhabitents—Men Women & Children out of it—and is at Easton on his return to join this Army, with the Troops under his command—He has performed this Service without loosing 40 Men either by the enemy or by sickness—while the Six Nations were under this rod of correction—the Mingo & Muncy Tribes living up the Alligany—French Creek—& other Waters of the Ohio above Fort Pitt, met with similar chastisemt from Colo. Brodhead, who with 600 Men advanced upon them at the same Instt & laid waste their Country. These unexpected & severe strokes, has disconcerted—humbled—& distressed the Indians exceedingly, & will, I am perswaded, be productive of great good; as they are undeniable proofs to them that Great Britain cannot protect them, & that it is in our power to chastize them whenever their hostile conduct deserves it.
        The embarkation mentioned in my letter of the 30th of Septr did actually take place, & consisted of near 6000 Men (the flower of the British Army) under the command of Lord Cornwall⟨is⟩ who with these Troops Sailed the 25th of that Month; and two days afterwards returned, having received some Intelligence of Count D’Estaings being on the Coast of Georgia whither it is said this armament was destined. they are relanded & now at N. York—The first detachment from that place Supposed to have Sailed for Hallifax, but in reallity designed for Canada (consisting as I mentioned to you in my last of the 44 compleated British & two Hessian Regiments) met with a storm at Sea which dispersed the transports, two of which containing near 400 Hessians fell into our hands & are now in Phila.—two others returned to New York dismasted—of the others no acct is yet obtained.
        Before this letter reaches you, you will no doubt have heard, that Mr Jay (late Presidt of Congress) goes Minister Plenipo: to the Court of Madrid & Mr Carmichael as his Secretary. That Mr John Adams return⟨s⟩ to your Court for special purposes & Mr Dana goes as his Secretary—and that Mr John Laurens (my Aid) who flew to So. Carolina when his Country was in danger is appointed Secretary to Doctr

Franklin but whether he will accept or not I cannot say as I have not seen him since the Month of March last.
        I hope ‘ere this, my letter of the 29th of Decr or the duplicate of it, inclosing one to Doctr Franklin expressive of the Sentiments I entertaind in your favour has got to your hands but lest they should not, I forward, though late, triplicates; more from a desire of proving to you my inclination to do justice to your merit, than from an opinion it will be of any service to you to possess these testimonials.
        It only remains for me now, to beg the favour of you to present my respectful compliments to your (but have I not a right, as you say she has made a tender of her love to me—to call her my) amiable & lovely Marchioness—& to assure you that with every sentiment of the most perfect regard, & personal attachmt I have the honr to be My Dear Marquis Yr Most Obedt & affect. Servt
        
          Go: Washington
        
      